DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-4 of US Application 17/405,390 filed 8/18/21 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 3/4/22. Claims 1-2 and 4 were amended. Claim 5 was newly added. Claims 1-5 were examined. Examiner filed a final rejection.
Applicant filed after-final amendments on 5/23/22. Claims 2 and 3 were amended. Claims 1 and 4 were canceled. Claims 2-3 and 5 are presently pending and presented for examination.

Reasons for Allowance
Claims 2-3 and 5 are allowable over the prior art of record. The closest prior art of record is Ohkubo (US 6546321 B1) in view of Mondello et al. (US 20190205765 A1) in further view of Klein et al. (US 20180216557 A1), hereinafter referred to as Klein. The following is a statement of reasons for allowability:
Regarding claim 5, Ohkubo discloses A device provided in a vehicle, comprising a processor (See at least Fig. 1 in Ohkubo: Ohkubo discloses that a vehicle comprises a control unit 3 with a built in microcomputer [See at least Ohkubo, Col 2, lines 45-53]) configured to: 
update a model (See at least Fig. 2 in Ohkubo: Ohkubo discloses that the control unit 3 is connected to a dedicated tester (or a personal computer) 101 functioning as a data rewriting device, which performs rewriting of the learning data stored in the EEPROM 32 of the control unit 3 [See at least Ohkubo, Col 3, lines 10-17]);
detect an electronic signal indicative of a replacement of a first vehicle part (See at least Fig. 3 in Ohkubo: Ohkubo discloses that the tester 101 is the device that performs the rewriting of the learning data of the control unit 3, as per the process in Fig. 3 [See at least Ohkubo, Col 3, lines 34-36]. Ohkubo further discloses that, at S18, it is judged whether parts correlating to learning data are to be exchanged [See at least Ohkubo, Col 4, lines 44-60]); 
acquire identification information of a second vehicle part which is installed instead of the first vehicle part after the replacement (Ohkubo discloses that, at S21, initial values of the learning data correlating to the vehicle parts to be exchanged are read out from the memory 103 [See at least Ohkubo, Col 4, lines 56-60]. It will be appreciated that this learning data corresponds to the new vehicle part).
Mondello teaches a system for updating a model stored in a vehicle learning device where the learning device of the vehicle may be a machine learning device and the model may be a machine learning model configured to predict predetermined information wherein the device receives a new machine learning model trained using training data sets from a server and apply the new model to the vehicle (See at least Fig. 9 in Mondello: Mondello teaches that, when vehicle(s) in a fleet detect unrecognized inputs at step 249, a server processes the data at step 253 and pushes an updated ANN model to all the vehicles at step 255 to improve all the vehicles' sensor capabilities [See at least Mondello, 0124]).
Klein teaches a learning method for a vehicle which is configured to control actuators of the vehicle (See at least Fig. 2 in Klein: Klein teaches that a vehicle controller may iteratively test out torque production and transmission capabilities of a vehicle engine and adjust the torque produced by the engine the torque produced is sufficiently high [See at least Klein, 0030-0037]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the machine learning device wherein the processor is further configured to receive a new machine learning model trained using training data sets corresponding to the second vehicle part after the replacement from a server and apply the new machine learning model to the vehicle, in response to the first vehicle part relating to input data of the machine learning model having a different configuration than the second vehicle part (emphasis added).
The significance of the emphasized portion is that, in the claimed invention, the updating of the machine learning model only happens if a part is replaced with a part of a different configuration; merely updating the machine learning model without performing this check for configuration (e.g., [Mondello, 0124]) is not adequate to read on the claimed invention. Nor is updating a model based on replacement of a part without any indication that the model is a machine learning model with particular inputs relevant to the replaced part (i.e., Ohkubo).
While Mondello does update a machine learning model of a vehicle via a server (See at least [Mondello, 0124] and the discussion of Mondello earlier in this section), Mondello is silent as to whether or not the updating of its machine learning model is in response to a vehicle part being replaced. Instead, Mondello updates the model in response to detecting unfamiliar data (See at least [Mondello, 0124]), which is not the same trigger for updating the model as the claimed invention. Mondello therefore cannot be said to be in the field of endeavor of updating a machine learning model in response to detecting a replacement part of a new configuration, unlike the claimed invention.
Conversely, Ohkubo does disclose updating data for newly replaced parts (See at least [Ohkubo, Col 4, lines 56-60] and the discussion of Ohkubo earlier in this section). The problem is that Ohkubo does not specifically perform the updating in response to determining that “the first vehicle part [relates] to input data of the machine learning model having a different configuration than the second vehicle part” because there is no machine learning model in Ohkubo, so it would not be obvious to perform that check as a trigger to update data. Ohkubo therefore cannot be said to be in the field of endeavor of updating a machine learning model in response to detecting a replacement part of a new configuration, where the replacement part pertains to an input of the machine learning model, unlike the claimed invention. In fact, Ohkubo cannot be said to be in the field of machine learning at all.
Klein is similarly unable to address this deficiency, since Klein neither explicitly recites part replacement nor machine learning, being merely directly to iterative training of torque production of a vehicle (See at least [Klein, 0030-0037]).
It therefore would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Ohkubo, Mondello, Klein, or any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claim 5 is allowable over the prior art of record.
Furthermore, claims 2-3 are allowable over the prior art of record at least by virtue of their dependence from claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668